NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSHUA P. MOORE, DOC #R65935,    )
                                 )
           Appellant,            )
                                 )
v.                               )        Case No. 2D18-3283
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 10, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Mary M. Handsel, Judge.

Joshua P. Moore, pro se.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.